Citation Nr: 0819178	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-36 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1943 to March 1946.  
The veteran died in July 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in August 2004, and a 
substantive appeal was received in October 2004.

The Board notes that the appellant's October 2004 substantive 
appeal submission requested an opportunity to testify before 
the Board at a hearing.  After further exchanges of 
correspondence regarding a hearing, the appellant was 
notified in December 2007 that she was scheduled to testify 
at a travel Board hearing in January 2008.  However, the 
appellant did not report for this scheduled hearing and has 
not expressed any desire to reschedule.


FINDINGS OF FACT

1.  The veteran died in July 2002; his death certificate 
lists the cause of death as cardiac arrest due to ischemic 
cardiomyopathy, with diabetes mellitus also a significant 
contributing cause.

2.  At the time of his death, the veteran was service-
connected for syphilis, rated noncompensably disabling, and 
for status post left total knee replacement, rated 60 percent 
disabling.

3.  Ischemic cardiomyopathy and diabetes mellitus were not 
manifested during the veteran's period of active duty service 
or for many years thereafter, nor were these disorders 
otherwise related to such service or related to any service 
connected disabilities.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  The veteran died more than 56 years after his separation 
from service and he had not been continuously rated as 
totally disabled due to service-connected disabilities for a 
period of 10 or more years at the time of his death, nor was 
the veteran entitled to be continuously rated as totally 
disabled due to service-connected disabilities for a period 
of 10 or more years at the time of his death.


CONCLUSIONS OF LAW

1.  Ischemic cardiomyopathy and diabetes mellitus were not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007). 

2.  Cardiac arrest, ischemic cardiomyopathy, and diabetes 
mellitus were not proximately due to or permanently 
clinically aggravated by a service-connected disease or 
injury.  38 C.F.R. § 3.310 (2007).

3.  The veteran's death was not caused by, or substantially 
or materially contributed to, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2007).

4.  The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in August 2002, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the August 2002 letter was sent to the 
appellant prior to the November 2002 RO rating decision 
currently on appeal.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also notes that the August 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of her claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any pertinent evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims, including by showing the nature and 
etiology of her husband's terminal disabilities.  However, 
there has been no notice of the types of evidence necessary 
to establish a disability rating or an effective date for any 
rating that may be granted.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with an August 2002 letter notifying her to submit 
evidence detailing the nature and history of the disabilities 
which caused the veteran's death.  The Board notes that this 
appeal concerns only a determination of whether service 
connection is warranted for the cause of the veteran's death 
and, in any event, the Board finds below that service 
connection is not warranted; no ratings or effective dates 
will be assigned and any questions as to such assignments are 
rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and private, have been obtained.

The appellant has not raised any contention which raises a 
reasonable possibility that obtaining a medical opinion in 
this case would serve any useful purpose, in light of the 
evidence of record.  The veteran's death certificate 
indicates that death was related to a cardiac pathology and 
to diabetes mellitus.  No evidence of record contemporaneous 
to the veteran's lifetime suggests that these pathologies 
were medically related to any service connected disability or 
related to the veteran's military service.  No evidence of 
record indicates the existence of either a cardiac pathology 
or diabetes until several decades following the veteran's 
separation from service.  In light of the record, any opinion 
relating the veteran's death to his period of service 56 
years earlier, would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where 'no reasonable possibility exists that such 
assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as diabetes mellitus and cardio-
vascular renal disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The certificate of death on file shows that the veteran died 
in July 2002 at the age of 79.  The immediate cause of death 
was recorded as "Cardiac arrest due to ischemic 
cardiomyopathy."  Additionally, "diabetes mellitus" is 
listed on the death certificate as another significant 
condition contributing to death.

At the time of the veteran's death, service connection was in 
effect for "left total knee replacement X2" which had been 
rated 60 percent disabling since May 1994.  Service 
connection was also in effect for "Syphilis" rated as 
noncompensably disabling from March 1946.  The veteran's 
combined disability rating had been 60 percent since May 
1994.

The Board acknowledges that the appellant has contended, 
including in her October 2004 substantive appeal, that the 
veteran's service connected syphilis "may have caused 
syphilitic heart disease."  However, there is no evidence 
suggesting that the veteran was ever diagnosed with 
syphilitic heart disease or that syphilis otherwise played 
any role in causing of the veteran's death.  While the 
appellant as a lay person is competent to provide evidence 
regarding symptomatology, she is not competent to provide 
evidence regarding medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
evidence of record suggesting a medical relationship between 
the veteran's service-connected syphilis and his terminal 
heart disease other than the appellant's lay suggestion that 
there "may" have been such a relationship.  The Board 
observes that the veteran's syphilis first manifested during 
his military service in the 1940's, and the veteran's 
ischemic cardiomyopathy is not shown to have manifested until 
many decades later; no treatment records suggest any role of 
the veteran's history of syphilis in the development of the 
veteran's ischemic cardiomyopathy.

A May 2008 written brief by the appellant's representative 
observes that the appellant has suggested a link between the 
veteran's death and his service-connected syphilis; the 
representative identifies no evidence which supports such a 
link and, further, states that "The appellant has submitted 
no evidence that supports that contention."  The Board 
emphasizes that service connection cannot be awarded on the 
basis of a resort to speculation or mere possibility.  See 38 
C.F.R. § 3.102.

The Board also acknowledges that the appellant's October 2003 
notice of disagreement presents contentions which may be 
intended to suggest that the veteran's heart disease was 
etiologically related to his knee disability by way of 
causing depression and stress which, in turn, aggravated his 
hypertension and "cause[d] congestive heart failure and his 
death."  To the extent that the appellant may be contending 
that the veteran's fatal heart disease was etiologically 
related to his left knee disability, the Board notes that 
there is no contemporaneous evidence from the veteran's 
lifetime that suggests any such etiology.  None of the 
medical records in the claims file, nor any other evidence 
from the veteran's lifetime, contain any suggestion that the 
veteran's heart disease or diabetes were etiologically 
related to his left knee disability.  The Board must again 
note that the appellant's recent contentions suggesting a 
relationship between the left knee disability and the cause 
of the veteran's death are not probative as they are not 
medically competent to establish diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes a private medical letter, dated October 2003, 
submitted by the veteran's treating physician.  This letter 
presents the competent medical opinion that the veteran 
suffered from diabetes, hyperlipidemia, and hypertension; the 
letter opines that all of these diagnoses may have 
contributed to the veteran's death.  The Board accepts the 
medical assertions of this October 2003 letter, but notes 
that nothing presented in the October 2003 letter establishes 
any basis for finding that service connection is warranted 
for the cause of the veteran's death.  The letter does not 
suggest that any cause of death was related to service or 
related to any service connected disability.

The Board has considered whether the evidence of record 
presents any basis for finding that the veteran's heart 
disease or diabetes, which have been linked to the cause of 
the veteran's death, may have been etiologically related to 
the veteran's military service.  Review of the available 
service records contains no suggestion of diagnoses or 
complaints indicative of diabetes, ischemic cardiomyopathy, 
or any other heart disease of any kind.  The Board notes that 
a March 1946 service separation examination report shows that 
a medical professional examined the veteran and found no 
pertinent abnormalities concerning diabetic or cardiac 
diseases or symptomatology.  Subsequent medical evidence from 
the presumptive period following discharge from service, 
including an August 1946 VA medical examination report, also 
shows that no pertinent abnormalities concerning diabetic or 
cardiac diseases were found.

The Board observes that the post-service medical records show 
ischemic cardiomyopathy from at least as early as April 1993, 
and diabetes mellitus from at least as early as March 1977.  
None of the medical records concerning these diagnoses, nor 
any other evidence of record from the veteran's lifetime, 
indicates that the either pathology was etiologically related 
to the veteran's military service.  Review of the medical 
records and contemporaneous lay evidence from prior to April 
1993 (for ischemic cardiomyopathy) and prior to March 1977 
(for diabetes) does not reveal any clear indication of 
earlier onset of either pathology.  There is no suggestion of 
either type of pathology manifesting within one year of the 
veteran's separation from active duty military service in 
March 1946.  Although there are medical records from the 
years following the veteran's service through the dates upon 
which his heart disease and diabetes are documented, these 
records leave a gap of several decades with no indication of 
complaints of diagnosis of either pathology.  Such lengthy 
periods spanning multiple decades following service without 
any contemporaneous evidence of treatment or complaint of 
either pathology weighs significantly against finding that 
service connection may be warranted for either pathology.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In sum, 
there is no evidence showing onset of either pathology during 
service, and there is no evidence showing onset of either 
pathology for several decades following service.  Thus, the 
Board must find that service connection for any of the 
pathologies medically related to the cause of the veteran's 
death is not warranted.

Based on the record, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran's fatal cardiac arrest, ischemic cardiomyopathy, or 
diabetes mellitus were manifested during service, or that 
they were otherwise related to his military service.  In sum, 
the Board acknowledges the appellant's contentions.  However, 
there is no basis for finding that the cause of the veteran's 
death was in any manner related to his military service or a 
service-connected disability.  In reaching this 
determination, the Board is unable to find such a state of 
approximate balance of the positive and negative evidence to 
otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).

DIC under 1318 

The Board now turns its attention to the argument presented 
by the appellant's representative, in a May 2008 brief, 
directing the Board's consideration to the question of 
whether the appellant's claim of entitlement to DIC may be 
granted through application of 38 U.S.C.A. § 1318(a).  The 
representative argues that the benefits sought may be granted 
under a theory asserting that the veteran was hypothetically 
entitled to a 100 percent disability rating for 10 or more 
years immediately preceding his death.  The Board notes that, 
in her October 2003 notice of disagreement, the appellant 
herself raised the contention that her husband should have 
been rated at 100 percent for at least 10 years prior to his 
death.

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a 'deceased veteran' in 
the same manner as if the death were service-connected.  An 
eligible 'deceased veteran' for purposes of this provision is 
a veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-connected 
disabilities must have been either continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  Id.  
The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. 
§ 3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318 , to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318 , or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits 'hypothetical entitlement' as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to 'enhanced' DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit 'hypothetical entitlement.'

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318 , 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a 'hypothetical' claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has 'entitled to receive' language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318 , but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81. 

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no 'hypothetical' determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  In National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1377 
(Fed. Cir. 2003) (NOVA II), after reviewing its holding in 
NOVA I, the Federal Circuit observed that VA had determined 
that the 'entitled to receive' language 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening-
'hypothetical entitlement' claims.  Id. at 1379-80.

Recently, the Court held that the January 2000 amendments (65 
Fed. Reg. 3,388), effectively barring the 'hypothetical' 
entitlement theory with respect to DIC claims made pursuant 
to 38 U.S.C.A. § 1318 , are not applicable to claims filed 
prior to January 21, 2000.  See Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005).  However, the Board need not consider 
the 'hypothetical' entitlement theory in this case since the 
appellant filed her claim for DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 subsequent to January 21, 
2000.

After reviewing the claims file, the Board finds that the 
criteria for DIC under the provisions of 38 U.S.C.A. § 1318 
are not met.  Quite simply, the veteran, who died many years 
after his separation from service, did not have service-
connected disabilities rated as 100 percent disabling at the 
time of his death, and thus clearly did not have service-
connected disabilities rated as 100 percent disabling for at 
least 10 years immediately prior to his death.  Accordingly, 
the appellant's claim must be denied.

The Board notes that the RO received the appellant's claim 
for DIC benefits in August 2002.  It further acknowledges 
that some of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  However, in this case, the Board finds 
that this general rule is not for application.  As discussed 
above, the Federal Circuit found that VA's actions in 
amending the regulations in question was interpretative, 
rather than substantive, in nature.  That is, the amendments 
clarified VA's earlier interpretation of the statute, which 
was to bar 'hypothetical entitlement' claims.  NOVA I, 260 
F.3d at 1376-77.  In addition, the Federal Circuit found that 
VA was not bound by the prior Court decisions, such as Green 
and Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22 in a way antithetical to the agency's interpretation 
and was free to challenge them, to include through the route 
of rulemaking.  Id. at 1374.  Thus, to the extent there has 
been any change in the law or regulations relevant to the 
claim, the changes are not of the material type that altered 
the appellant's rights, but rather clarified those rights.


ORDER

The appeal is denied.


____________________________________________
	Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


